Pages where confidential treatment has been requested are stamped “Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission,” and places where information has been redacted have been marked with (***). CYPRESS DISTRIBUTOR AGREEMENT This Distributor Agreement (the “Agreement”) is entered into as of September 10, 2015 (the “Effective Date”) by and between Cypress Semiconductor Corporation, with its principal place of business at 198 Champion Court, San Jose, CA 95134, U.S.A. (“Cypress” or “Cypress Semiconductor”), and Fujitsu Electronics Inc., a company formed under the laws of Japan, having a principal place of business at Shin-Yokohama Chuo Bldg., 2-100-45, Shin-Yokohama, Kohoku-ku, Yokohama, Kanagawa, 222-8508, Japan in the Territory (as hereinafter defined) (“Distributor”). This Agreement includes any exhibits attached hereto and referenced herein. WHEREAS, Cypress is the owner, manufacturer, and developer of certain Products defined below; and WHEREAS, Cypress wishes Distributor to be appointed as a non-exclusive distributor of the Products as of the Effective Date under the terms and conditions of this Agreement;
